ORDER

PER CURIAM
All Star Neon, Inc., doing business as All Star Signs and Electric (“All Star”), appeals from the judgment of the trial court awarding it $840.00 on its petition for goods and services, and awarding Q-Stop, Inc. (“Q-Stop”) $7000.00 on its counterclaim for defective material and workmanship and breach of warranty.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).